Citation Nr: 0203210	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran had verified active duty from May 1968 to May 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which denied continued 
entitlement to special monthly pension.  The veteran 
testified at an October 2000 RO hearing.  Later, in August 
2001, the veteran testified at a Travel Board hearing before 
the undersigned Board Member.

FINDING OF FACT

The veteran's disabilities necessitate the regular aid or 
assistance of another person to help him perform some of the 
activities of daily living, to include protecting him from 
the hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need 
for aid and attendance of another person, have been met.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

VA has secured or attempted to secure all relevant Social 
Security Administration records and VA and private medical 
records.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  The veteran has been advised by the 
Statement of the Case and the Supplemental Statements of the 
Case of the evidence that would be necessary for him to 
substantiate his claim.  Under these circumstances, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  Therefore, a remand for 
development under VCAA is not warranted.

A veteran will be considered in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a) (2001).  Determinations as to the need for aid and 
attendance are factual in nature and must be based upon the 
actual requirements for personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating may be made.  The 
particular personal functions that the veteran is unable to 
perform should be considered in connection with his condition 
as a whole, and the need for air and attendance must be 
regular, not constant.  38 C.F.R. § 3.352(a) (2001).

While the factors referenced in 38 C.F.R. § 3.352(a), such as 
inability to dress oneself, feed oneself, attend to personal 
hygiene, etc., must be considered in a determination, the 
United States Court of Appeals for Veterans Claims (Court) 
has likewise found that the logical inference to be drawn 
from this language is that eligibility for special monthly 
pension benefits requires that at least one of the enumerated 
factors be present.  Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

It is not contended, or shown, that the veteran is a patient 
in a nursing home or that he is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  Therefore, his entitlement to an increased 
rate of pension would be based upon a factual need for aid 
and attendance by reason of his disabilities.

The record shows that, in an October 1997 rating decision, 
the RO awarded the veteran nonservice-connected pension 
benefits, effective from May 2, 1997.  In a May 1998 letter 
to the veteran, the RO notified him that his pension rate 
included the additional aid and attendance benefit because he 
had been in a nursing home in early 1998.  Since he was no 
longer in a nursing home, the RO notified the veteran that a 
determination must be made to see if he was still entitled to 
this added benefit.  The veteran was asked to submit medical 
evidence showing continued entitlement to this aid and 
attendance benefit.  Unless medical evidence was received 
showing a need for it, his aid and attendance benefit would 
be terminated.  The veteran did not reply and the benefit was 
terminated by the RO, in a March 2000 decision.  

The veteran contends that he cannot drive or cook for himself 
and that he requires assistance at home and to go anywhere.  
A May 2001 statement from the veteran's landlord indicated 
that L. M. stayed with the veteran at his apartment.

August 1999 VA treatment reports show that the veteran 
reported having a seizure three months earlier.  May 2000 VA 
hospital records reveal that the veteran reported a seizure 
episode and passing out three days prior to admission.  He 
was kept for observation, was diagnosed with seizure 
disorder, stable, and given a renewal of Valproic acid.  A 
July 2000 VA treatment record indicates that the veteran 
called the VA hospital and reported that, because of a 
seizure, he had fallen on the July 4th and he complained of 
right knee and leg pain.  He indicated that he had two or 
three seizures a month and was not drinking at the time of 
his fall.  His blood tested low for Valproic acid (seizure 
medicine).  The treating physician was not sure whether the 
veteran had a seizure disorder and ordered further tests.  

At an August 2000 VA mental disorders examination, the 
veteran reported that he felt useless, that he always carried 
his identification with him because he might have a blackout 
and fall, and that he was afraid to take a shower because he 
might slip and fall and injure his head.  The veteran added 
that his landlord helped him pay his bills, as he was afraid 
to go out to pay his bills or to buy money orders.  The 
examiner's review of the claims file indicated that the 
veteran had a history of a seizure disorder, alcohol abuse 
and noncompliance with medications and had had several 
hospitalizations for fractured bones and a head injury 
attributed to dizziness and seizures.  Diagnoses included 
cognitive disorder secondary to alcohol and a head injury in 
1998, seizure disorder, history of multiple injuries and 
fractured bones, and problems with primary support group.  
His Global Assessment of Functioning score was 49.  The 
examiner added that, in terms of aid and attendance, the 
veteran seemed in need of some supervision for daily care.

At an August 2000 VA aid and attendance examination, the 
veteran reported having blackout spells once or twice a week.  
The examiner stated that two VA and two private 
hospitalizations were for acute ethanol intoxication but no 
seizures were observed.  The examiner also indicated that the 
veteran had a long history of non-compliance with 
medications, particularly his seizure medication.  The 
veteran reported that he lived independently, bought his food 
at the grocery store and prepared TV dinners.  However, he 
did not drive but took the bus independently to his 
appointment.  The examiner indicated that the veteran had 
functional use of all extremities with normal strength.  The 
impression was alcohol abuse.  The examiner added that he 
could not diagnose seizure disorder or recommend aid and 
attendance.

At an October 2000 RO hearing, the veteran testified the he 
needs aid and attendance due to a seizure disorder, which is 
unpredictable, instantaneous and results in total collapse.  
He stated that there is no warning of a spell and that a 
seizure causes him to black out and fall.  The veteran feared 
that he was afraid that he would fall down and hurt himself 
and be unable to get help or that he might be cooking and 
start a fire.  His seizures come at varying intervals and are 
of varying intensity from mild to quite severe.  He contends 
that he needs help bathing because of a fear of falling while 
showering.  Other than residuals of a fractured hip, nothing 
else but his seizure disorder would have a bearing on the 
need for regular aid and attendance.  The veteran reported 
that his last drink was three and one-half months ago and 
that his last seizure was seven to ten days before the 
hearing.

At an August 2001 Travel Board hearing, the veteran 
reiterated that he was scared to go to the bathroom for fear 
of having a seizure and falling and that he was afraid to 
cook for fear of burning the house down.  He stated that his 
brother, aunt and friends took turns going to the store and 
cooking for him.  The veteran testified that his last seizure 
was two weeks ago and that, when he has a seizure, he blacks 
out for 10 to 30 minutes and has double vision.  He indicated 
that seizures had resulted in fractures to his leg and a head 
injury.  The veteran reported that someone accompanies him to 
the laudromat, that someone came on the bus with him to the 
hearing, and that he always had someone present when he 
showered.  He was taking Dilantin prescribed by VA physicians 
for his seizure disorder.  In sum, the veteran indicated 
that, although he was physically able to do daily activities, 
he never knew when a seizure was going to start and whether 
he would fall and be injured, possibly to a life-threatening 
degree.  

The evidence is at least in equipoise as to whether the 
veteran is in need of aid and attendance, within the meaning 
of the cited legal authority.  The August 2000 VA mental 
disorder examiner's statement obviously supports his claim, 
whereas the August 2000 aid and attendance examiner's 
statement weighs against it.  The landlord's statement and 
the veteran's testimony indicates that he relies on various 
people to provide home care assistance, to include going to 
the store and cooking for him or being present while he 
showers, or to accompany when he leaves his apartment to do 
laundry or go to medical appointments.  The evidence 
demonstrates that the veteran has a medical history of 
seizures and treatment for various injuries due to falling 
after blackout spells. The record also shows that he takes 
seizure medication.

The law states that the need for aid and attendance must be 
based upon the actual requirements for personal assistance 
from others.  38 C.F.R. § 3.352.  Here, it is apparent from 
the veteran's medical records and testimony and the August 
2000 VA mental disorders examiner that the veteran requires 
some assistance in performing activities of daily living.  

Resolving the doubt in favor of the veteran, the evidence 
supports the claim for special monthly pension on account of 
the need for aid and attendance.   As aid and attendance has 
been granted, the claim based on housebound status wiil not 
be considered. 
ORDER

Entitlement to special monthly pension, based upon the need 
for regular aid and attendance is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

